IN THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JOEL PEREZ, ! Civil No. 3:19-cv-1015
Plaintiff : (Judge Mariani)
Vv. .
WARDEN JAMES J. LARSON, ef al,

Defendants

ORDER

AND NOW, this OC day of December, 2019, upon consideration of Plaintiff's

motion (Doc. 5) for appointment of counsel, and in accordance with the Memorandum

issued this date, IT IS HEREBY ORDERED THAT the motion (Doc. 5) is DENIED without

prejudice.

 

Sber\D. Marian
United States District Judge
